Prospectus Supplement October 9, 2012 Putnam Diversified Income Trust Prospectus dated January 30, 2012 The sub-section Your fund’s management in the section Fund summary and the section Who oversees and manages the fund? are supplemented to reflect that the fund’s portfolio managers are now D. William Kohli, Michael Atkin, Kevin Murphy, Michael Salm and Paul Scanlon. Additional information regarding Messrs. Kohli, Atkin, Murphy, Salm and Scanlon, including their business experience during the last five years, is set forth in the prospectus. 277773 10/12
